DAVIDSON, Judge.
The offense is receiving and concealing stolen property; the punishment, five years in the state penitentiary.
Appellant moves this court to dismiss his appeal in this case and has supported that motion by’ his affidavit stating, among other things, that he does not further desire to prosecute the same. :
The motion is granted and the appeal dismissed at the appellant’s request.
PER CURIAM.
. The ,foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.